IIISN’IISS; Opinion issued October 4, 2012




                                                In The
                                  Qttinrt uf Aia1
                          iftI! ui!Itrirt nf JJrxa at Oa11a
                                        No. 05-1 l-01399-CV


                                1)EBRA KAY HEALY, Appellant

                                                  V.

                                  ROBERT FUSTON, Appellee


                        On Appeal from the County Court at Law No. 6
                                    Collin County, Texas
                            Trial Court Cause No. 006-1950-2011


                              MEMORANDUM OPINION
                       Before Justices (YNeill, FitzGerald, and LangMiers

        On October 13, 2011, appellant Debra Kay Healy filed a notice of appeal in this case. On

March 15, 2012, we notified appellant that the brief she tendered was defective, and, if she did not

file an amended brief within ten days, the appeal could be dismissed. Despite being granted an

extension to file the amended brief, appellant has failed to do so. On August 12, 2012, appellee filed

a motion to dismiss this appeal. Appellant has not replied to the motion to dismiss or otherwise

communicated with this Court regarding her appeal.

       Accordingly. we DiSMISS this appeal. See TEx. R. App. P. 38.8(a)(l).

                                                              PER CURIAM

11 1399F.P05
                                (Ctiitrt nf Ai.ipcals
                       FiftI! Jiatrirt øf 3.1ixaii Lit ia11a
                                    JUDGMENT
DEBRA KAY HEALY, Appellant                         Appeal from the County Court at Law No. 6
                                                   of Collin County, Texas. (Tr.Ct.No. 006-
No. 05-11-01 399-CV         V.                     1950-2011).
                                                   Opinion delivered per curiam before Justices
ROBERT FUSTON, Appellee                            O’Neill, FitzGerald, and Lang-Miers.


    Based on the Court’s opinion of this date, this appeal is DISMISSED. Appellee is
ORDERED to recover his costs of this appeal from appellant.


Judgment entered October 4. 2012.




                                               -   KFRR’Y P. HTLGI:RAI.D
                                                   .Jl SI I(’I I